ACCEPTED
                                                                                    01-14-00246-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                               6/11/2015 4:53:14 PM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK

                           NO. 01-14-00246-CV
                  ____________________________________
                                                           FILED IN
                                                    1st COURT OF APPEALS
                IN THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
           FIRST JUDICIAL DISTRICT AT HOUSTON, TEXAS6/11/2015 4:53:14 PM
                ____________________________________CHRISTOPHER A. PRINE
                                                            Clerk
                  ALLEN L. BERRY, JOSEPH D. McCORD,
                      AND ROBERT G. TAYLOR, II
                                         Appellants
                                  vs.
                                ENCORE BANK
                                                  Appellee

                 On Appeal from the 152nd Judicial District Court
                 of Harris County, Texas, Case No. 2010-63264

            APPELLANTS’ FIRST UNOPPOSED MOTION
        TO EXTEND TIME TO FILE MOTION FOR REHEARING
          AND MOTION FOR EN BANC RECONSIDERATION

Jerry S. Payne                          Jett Williams III
State Bar No. 15658000                  HENKE LAW FIRM, LLP
616 Voss Rd.                            State Bar No. 21554000
Hunters Creek Village, Texas 77024      3200 Southwest Freeway, 34th Floor
(713) 785-0677 / Fax (713) 781-8547     Houston, Texas 77027
Jspayne1776@sbcglobal.net               (713) 940-4500 / Fax (713) 940-4545
Attorney for Appellant Allen L. Berry   JWilliams@HenkeLawFirm.com
                                        Attorney for Appellant Joseph D. McCord
Robert G. Taylor, III
LAW OFFICE OF ROBERT G. TAYLOR, III
State Bar No 19721100
4119 Montrose, Suite 400
Houston, Texas 77006
(713) 654-7799 / Fax (713) 654-7814
rt3atty@gmail.com
Attorney for Appellant Robert G. Taylor, II
                          ORAL ARGUMENT GRANTED
                           NO. 01-14-00246-CV
                  ____________________________________

                  IN THE COURT OF APPEALS FOR THE
             FIRST JUDICIAL DISTRICT AT HOUSTON, TEXAS
                  ____________________________________
                 ALLEN L. BERRY, JOSEPH D. McCORD,
                     AND ROBERT G. TAYLOR, II
                                        Appellants
                                 vs.
                               ENCORE BANK
                                                 Appellee

                On Appeal from the 152nd Judicial District Court
                of Harris County, Texas, Case No. 2010-63264

               APPELLANTS’ FIRST UNOPPOSED MOTION
           TO EXTEND TIME TO FILE MOTION FOR REHEARING
             AND MOTION FOR EN BANC RECONSIDERATION

TO THE HONORABLE JUSTICES OF SAID COURT:

      Pursuant to TEX. R. APP. P. 49.8, APPELLANTS ALLEN L. BERRY,

JOSEPH D. MCCORD, and ROBERT G. TAYLOR, II (hereinafter collectively

referred to as “Appellants”) respectfully request this Honorable Court extend the

time for Appellants to file their Motion for Rehearing and Motion for En Banc

Reconsideration and in support thereof submit the following:

      1.     Appellants are ALLEN L. BERRY, JOSEPH D. McCORD, and

ROBERT G. TAYLOR, II.




MOTION TO EXTEND TIME                                              PAGE 1
      2.       Appellee is Encore Bank (hereinafter collectively referred to as

“Appellee”).

      3.       The parties have agreed to this motion.

      4.       The Court of Appeals issued its Judgment and Opinion in this matter

on June 2, 2015. Appellants’ Motion for Rehearing and Motion for En Banc

Reconsideration are due on or before June 17, 2015. See TEX. R. APP. P. 49.8.

      5.       This motion is filed before Appellants’ motions are due.

      6.       Appellants request that this Court grant them an additional time to file

their Motion for Rehearing and Motion for En Banc Reconsideration, extending

the deadline for filing to Wednesday, July 1, 2015.

      7.       No previous extension has been requested or granted to extend the

time to file Appellants’ Motion for Rehearing and Motion for En Banc

Reconsideration.

      8.       An extension is necessary because counsel for Appellant Joseph D.

McCord, Jett Williams III, has recently concluded a complex arbitration

proceeding and has been preparing all closing briefs and filings in the arbitration

proceeding. Therefore, Appellants need additional time to prepare the Motion for

Rehearing and Motion for En Banc Reconsideration. Appellants’ request for an

extension is not for purposes of delay, but so that justice may be done.



MOTION TO EXTEND TIME                                                     PAGE 2
      WHEREFORE, PREMISES CONSIDERED, APPELLANTS ALLEN L.

BERRY, JOSEPH D. McCORD, and ROBERT G. TAYLOR, II respectfully

request that this Honorable Court grant them an extension of the deadline for

filing their Motion for Rehearing and Motion for En Banc Reconsideration,

extending the deadline to Wednesday, July 2, 2015 and all such other and further

relief to which they may show themselves entitled.

                                     Respectfully submitted,

                                     HENKE LAW FIRM, LLP


                                     By: /s/ Jett Williams
                                       JETT WILLIAMS III
                                       State Bar No. 21554000
                                       JWilliams@HenkeLawFirm.com
                                       3200 Southwest Freeway, 34th Floor
                                       Houston, Texas 77027
                                       Telephone:        (713) 940-4500
                                       Facsimile:        (713) 940-4545

                                        ATTORNEYS FOR APPELLANT
                                        JOSEPH D. McCORD




MOTION TO EXTEND TIME                                             PAGE 3
                        LAW OFFICE OF ROBERT G.
                        TAYLOR, III


                        By: /s/ Robert G. Taylor, III
                           Robert G. Taylor, III
                           State Bar No. 19721100
                           4119 Montrose, Suite 400
                           Houston, Texas 77006
                           Telephone: (713) 654-7799
                           Facsimile: (713) 654-7814

                          ATTORNEYS FOR APPELLANT
                          ROBERT G. TAYLOR, II



                        By: /s/ Jerry S. Payne
                          Jerry S. Payne
                          State Bar No. 15658000
                          616 Voss Rd.
                          Hunters Creek Village, Texas 77024
                          Telephone: (713) 785-0677
                          Facsimile (713) 781-8547

                          ATTORNEYS FOR APPELLANT
                          ALLEN L. BERRY




MOTION TO EXTEND TIME                               PAGE 4
                     CERTIFICATE OF CONFERENCE

     I hereby certify that I have conferred with counsel for Appellee and they are
unopposed to this Motion for Extension of Time to File Appellants’ Motion for
Rehearing and En Banc Motion for Reconsideration.

                                     /s/ Jett Williams III
                                     JETT WILLIAMS III

                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellants’
Unopposed Motion for Extension of Time to File Motion for Rehearing and
Motion for En Banc Reconsideration has been sent to the following counsel of
record on this the 11th day of June, 2015.

      Counsel for Plaintiff/Appellee
      Paul J. Dobrowski
      Dobrowski, Larkin & Johnson L.L.P.
      4601 Washington Avenue, Suite 300
      Houston, Texas 77007
      (713) 659-2900 / (713) 659-2908 (Fax)
      Via eFile and Facsimile

      Counsel for Defendant/Appellant Robert G. Taylor, II
      Robert G. Taylor, III
      Law Office of Robert G. Taylor, III
      4119 Montrose, Suite 400
      Houston, Texas 77006
      (713) 654-7799 / (713) 654-7814 (Fax)
      Via eFile and Facsimile

      Counsel for Defendant/Appellant Allen L. Berry
      James E. “Jeb” Brown, II Will Allen Shindler, Jr.
      3100 Edloe Street, Suite220
      Houston, Texas 77027
      (713) 439-1988 / (832) 460-3263 (Fax)
      Via eFile and Facsimile


MOTION TO EXTEND TIME                                               PAGE 5
    Counsel for Defendant/Appellant Allen L. Berry
    Jerry S. Payne
    616 Voss Rd.
    Hunters Creek Village, Texas 77056
    (713) 785-0677 / (713) 781-8547 (Fax)
    Via eFile and Facsimile




                                        /s/ Jett Williams
                                       JETT WILLIAMS III




MOTION TO EXTEND TIME                                       PAGE 6